Title: From John Adams to Chrétien-Guillaume de Lamoignon de Malesherbes, 19 August 1790
From: Adams, John
To: Malesherbes, Chrétien-Guillaume de Lamoignon de

New York, August 19th, 1790.
Mr. Ducher, a French gentleman, whom you did me the Honor to introduce to me formerly by letter, and who is well esteemed in this country, will have the honour to deliver you this.
The news of the death of my worthy friend Count Sarsefield has afflicted me the more as I have never been able to learn the circumstances of it or of his last sickness, or in what situation he has left his affairs, and especially his Manuscripts. He once told me it was his intention to request the Earl of Harcourt, his friend in England, to publish some of his writings after his death.
I should esteem it a favour if you would inform Mr. Ducher of any particulars, or indicate to him any person who can give him information which he will be so good as to convey to me. Knowing as we do by experience the distresses and dangers of a revolution, we are very anxious for our friends in France, to whom we wish all success and happiness.
With great and sincere consideration, I have to be, &c.
